Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 1 of 27 PageID 547




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   CLEARVIEW IMAGING, LLC d/b/a
   CLEARVIEW OPEN MRI,
                                                        CASE NO.: 8:19-cv-1299-MSS-CPT
            Plaintiff,
   v.

   PROGRESSIVE AMERICAN
   INSURANCE COMPANY,

         Defendant.
   _______________________________________/

                              DEFENDANT’S MOTION TO DISMISS
                         THE FIRST AMENDED COMPLAINT (ECF No. 19)

            Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Progressive American Ins. Co.

   (“Progressive”) hereby moves to dismiss the Amended Class Action Complaint (ECF No. 19)

   of Plaintiff Clearview Imaging, LLC (“Clearview”).

                                  MEMORANDUM OF LAW

   I.       Concise Statement of the Relief Requested

            Progressive seeks the dismissal of this meritless action in its entirety and with

   prejudice. By this lawsuit, Clearview (a provider of magnetic resonance imaging (“MRI”)

   services) seeks to inflate the amount paid by its patients as co-payments for medical bills.

   While Clearview concedes that Progressive is entitled to adjust the billed amount of

   Clearview's charges on the 80% of bills covered by the patients' auto insurance policies based

   on the schedule of maximum charges in the Florida No-Fault ("PIP") Statute, Fla. Stat. §

   627.736(5)(a)1., it argues that its patients are not entitled to a similar adjustment on the

   remaining 20% of the bill attributable to their co-payments. Clearview asserts this illogical




                                                 1
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 2 of 27 PageID 548




   theory on behalf of itself and other medical providers on a class action basis – seeking license

   to overcharge patients for insurance co-payments class-wide.

            This suit is groundless on several levels. First, Clearview improperly attempts to sue

   Progressive for the inflated co-payment amounts. Such co-payments are not covered under the

   patients' Progressive auto policies -- so any attempt to address those extra-contractual

   payments must be directed at the patients (and not Progressive). Alternatively, the patients are

   necessary parties to any litigation over their co-payments. Third, Clearview’s theory as to why

   it may recover the co-payments from Progressive is inconsistent with the language of the

   applicable policies, the Florida PIP Statute, precedent, and basic common sense. Beyond these

   fundamental flaws, Clearview fails to allege compliance with the PIP Statute’s demand

   requirement (Fla. Stat. § 627.736(10)), urges the Court to consider improper splitting of claims

   in violation of Fla. Stat. § 627.736(15), and improperly seeks declaratory and injunctive relief

   when an available remedy at law (damages) is otherwise available.

            Florida Statute Stat. § 817.234(7)(a) (False and Fraudulent Insurance Claims) makes it

   incumbent on medical providers like Clearview to collect co-payments from patients:

            It shall constitute a material omission and insurance fraud, punishable as
            provided in subsection (11), for any service provider, other than a hospital, to
            engage in a general business practice of billing amounts as its usual and
            customary charge, if such provider has agreed with the insured or intends to
            waive deductibles or copayments, or does not for any other reason intend to
            collect the total amount of such charge. . . .

   Clearview makes no allegation that it has attempted to collect reasonable co-payments from its

   patients for the bills at issue. It appears that Clearview seeks to avoid this requirement by

   attempting to justify both the inflation of such co-payment amounts and their recovery from




                                                   2
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 3 of 27 PageID 549




   the patients' insurer instead of the patients themselves. This incongruous theory must be

   rejected; and the Amended Complaint should be dismissed in its entirety.

   II.      Background

            This Action arises out of MRIs performed by Clearview on three different patients

   insured under auto policies issued by Progressive (ECF No. 19 at ¶¶ 28-30, 36-38, 44-46):

   Patient/Insured                     DSN                    YGM                    YCA
   Accident Date                       8/27/18                8/15/18                7/14/18
   Applicable Policy Form              2017 Policy Form       2013 Policy Form       2013 Policy Form1
                                       (9611A FL (07/17))     (9611A FL (07/13))     (9611A FL (07/13))
   Date MRI Services Rendered by       9/24/18                11/8/18                8/17/18
   Clearview

   This dispute regarding payment for those MRIs arises under the PIP Statute, Fla. Stat. §

   627.736 (2018) and the patients' Progressive policies. Clearview itself is not a Progressive

   insured, but it alleges standing based on an assignments of benefits from DSN, YGM, and

   YCA (the "Patients"). (ECF No. 19 at ¶¶ 31, 39, 47 and Exs. C, E, and G).

            A.     The Florida No-Fault (“PIP”) Statute, Fla. Stat. § 627.736 (2018)

            PIP coverage must cover: “[e]ighty percent of all reasonable expenses for medically

   necessary medical, surgical, X-ray, dental, and rehabilitative services ....” The remaining 20%




   1
            Clearview references only the patients' initials; Progressive will do the same. Clearview
   erroneously alleges that YCA is insured under the 2017 policy form; when the YCA policy implicates
   the 2013 form. Notably, the policy documents attached to the Complaint are not the Patients' actual
   policies. The DSN, YGM, and YCA policies, in effect as of the dates of loss, are attached as Exhibits
   1-3 respectively. These may be considered on a motion to dismiss. Allen v. USAA Cas. Ins. Co., 790
   F.3d 1274, 1278 (11th Cir. 2015); Fin. Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d 1276, 1284 (11th
   Cir. 2007); Blue Supply Corp. v. Novos Electro Mech., Inc., 990 So. 2d 1157, 1159 (Fla. 3d DCA 2008).




                                                    3
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 4 of 27 PageID 550




   is charged to an insured as a co-payment.2 See Nationwide Mut. Ins. Co. v. Jewell, 862 So. 2d

   79, 86 (Fla. 2d DCA 2003); see also Fla. Stat. § 627.736(1)(a) (2012 to date). The PIP statute

   provides additional guidance as to medical charges (emphasis added):

            (5) CHARGES FOR TREATMENT OF INJURED PERSONS.—
            (a) A physician, hospital, clinic, or other person or institution lawfully rendering
            treatment to an injured person for a bodily injury covered by personal injury
            protection insurance may
             charge the insurer and injured party only a reasonable amount pursuant
            to this section for the services and supplies rendered, and the insurer providing
            such coverage . . . . However, such a charge may not exceed the amount the
            person or institution customarily charges for like services or supplies. In
            determining whether a charge for a particular service, treatment, or otherwise
            is reasonable, consideration may be given to evidence of usual and customary
            charges and payments accepted by the provider involved in the dispute,
            reimbursement levels in the community and various federal and state medical
            fee schedules applicable to motor vehicle and other insurance coverages, and
            other information relevant to the reasonableness of the reimbursement for the
            service, treatment, or supply.

   Subsection (5)(a)1. provides that an insurer may choose to limit reimbursement to 80% of a

   “schedule of maximum charges” set forth in the Statute (the “Schedule”) (emphasis added):

            1. The insurer may limit reimbursement to 80 percent of the following
            schedule of maximum charges:3
                                           ***
                  f. For all other medical services, supplies, and care, 200 percent of the
                  allowable amount under:


   2
            Co-payments may be covered by optional Medical Payments (“Medpay”) coverage if a patient
   has purchased such coverage. See State Farm Mut. Auto. Ins. Co. v. Pressley, 28 So. 3d 105, 109 & n.3
   (Fla. 1st DCA 2010) (“[MedPay] benefits are essentially excess coverage that is not implicated until
   PIP benefits are paid and exhausted.”). See also MRI Scan Ctr., Inc. v. Allstate Ins. Co., 2007 WL
   2288149, at *2 (S.D. Fla. 2007), aff’d, 273 F. App’x 835 (11th Cir. 2008) (Medpay benefits pay the
   full remaining balance of a medical bill after PIP pays its capped rate).
   3
           The Schedule contains additional subsections (a)-(e) which set forth maximum reimbursement
   amounts for other categories of services. Subsection (f) applies to the MRI addressed here. A full copy
   of the PIP Statute is attached as Exhibit 4.




                                                     4
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 5 of 27 PageID 551




                            (I) The participating physicians fee schedule of Medicare Part
                            B. . . .4

   Subsection (5)(a)4. provides:

            If an insurer limits payment as authorized by subparagraph 1. [the Schedule],
            the person providing such services, supplies, or care may not bill or attempt to
            collect from the insured any amount in excess of such limits, except for amounts
            that are not covered by the insured’s personal injury protection coverage due to
            the coinsurance amount or maximum policy limits.

            B.      The Progressive Policies

            All three Patient policies provide PIP coverage for 80% of reasonable expenses for

   medically necessary services:

            INSURING AGREEMENT
            If you pay the premium for this coverage, we will pay benefits that an insured
            person is entitled to receive pursuant to the Florida Motor Vehicle No-Fault
            Law, as amended, because of bodily injury:
            1. caused by an accident;
            2. sustained by an insured person; and
            3. arising out of the ownership, maintenance or use of a motor vehicle.

            Personal Injury Protection Coverage benefits consist of:
            1. medical benefits;
            ***



   4
           Subsection (5)(a)2. provides guidance as to how to apply the Medicare Part B schedule
   referenced in Subsection (5)(a)1.f.:

            2. For purposes of subparagraph 1., the applicable fee schedule or payment limitation
            under Medicare is the fee schedule or payment limitation in effect on March 1 of the
            service year in which the services, supplies, or care is rendered and for the area in
            which such services, supplies, or care is rendered, and the applicable fee schedule or
            payment limitation applies to services, supplies, or care rendered during that service
            year, notwithstanding any subsequent change made to the fee schedule or payment
            limitation, except that it may not be less than the allowable amount under the applicable
            schedule of Medicare Part B for 2007 for medical services, supplies, and care subject
            to Medicare Part B. For purposes of this subparagraph, the term “service year” means
            the period from March 1 through the end of February of the following year.




                                                       5
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 6 of 27 PageID 552




            5. “Medical benefits” means 80% of all reasonable expenses incurred for
            medically necessary medical, surgical, x-ray, dental and rehabilitative
            services…

   (Ex. 1, Form 9611A FL (07/17) at 8-9; Exs. 2-3, Form 9611FL (07/13) at 7-8). This is subject

   to conditions, including the limitation of reimbursement based on the Schedule in the PIP

   Statute (Ex. 1 at 13-14; Exs. 2-3 at 12-13):

            Unreasonable or Unnecessary Medical Benefits. If an insured person incurs
            medical benefits that we deem to be unreasonable or unnecessary, we may
            refuse to pay for those medical benefits and contest them.

            We will determine to be unreasonable any charges incurred that exceed the
            maximum charges set forth in Section 627.736 (5)(a)(1) (a through f)5 of the
            Florida Motor Vehicle No-Fault Law, as amended. Pursuant to Florida law, we
            will limit reimbursement to a maximum of, and pay an amount not to exceed
            80 percent of the following schedule of maximum charges:
                                                  ***
                    f. for all other medical services, supplies and care, 200 percent of the
                    allowable amount under the participating physicians fee schedule of
                    Medicare Part B. . . . 6

   Both policies also include certain language for the protection of Progressive’s insureds:

            We will reduce any payment to a medical provider under this Part II(A) by any
            amounts we deem to be unreasonable medical benefits. However, the medical
            benefits shall provide reimbursement only for such services, supplies and care
            that are lawfully rendered, supervised, ordered or prescribed. Any reductions
            taken will not affect the rights of an insured person for coverage under this
            Part II(A). Whenever a medical provider agrees to a reduction of medical
            benefits charged, any co-payment owed by an insured person will also be
            reduced.
                                              ***


   5
           There is a difference in the 2013 Policy Form (9611FL (07/13)) language – which refers instead
   to § 627.726(5)(a)2.(a through f). That is where the Schedule of maximum changes resided in the prior
   versions of the PIP Statute. (ECF No. 19 at ¶ 17).

   6
           Like the PIP Statute, the policy excerpts all the provisions of the Schedule, but (f) is the only
   one that applies to the MRI implicated here. The policy also incorporates the language of Fla. Stat. §
   627.736(5)(a)2. regarding the how to apply the Medicare schedule referenced in (f). Id. at 13-14.




                                                      6
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 7 of 27 PageID 553




            The insured person shall not be responsible for payment of any reductions
            applied by us. If a medical provider disputes an amount paid by us, we will be
            responsible for resolving such dispute. If a lawsuit is initiated against an
            insured person as a result of the reduction of a medical bill by us, other than
            reductions taken pursuant to FL St. 627.736 (5)(a)(1) (a through f), we will
            provide the insured person with a legal defense by counsel of our choice, and
            pay any resulting judgment. . . .

   (Ex. 1 at 14-15; Exs. 2-3 at 14).

            C.      The Dispute Between Clearview and Progressive (and the Patients)

            As set forth on the Explanations of Benefits (“EOBs”), Clearview billed Progressive

   for MRIs performed on the Patients (ECF No. 19 at Exs. D, F and H). Progressive adjusted the

   amounts billed (the "Billed Amounts") based on the application of the Schedule, Fla. Stat. §

   627.736(5)(a)1.f.. The resulting amounts (the "Allowed Amounts") are explained as follows:

            432 – The allowed amount for this procedure is based on upon 200% of the
            2007 Participating Level of Medicare physician fee schedule for region in
            which the services were rendered, which is higher than the current fee
            established for the date of service, pursuant to Fla. Stat. 627.736(5).7

   (ECF No. 19 at Exs. D, F and H). The adjustments are consistent with the reimbursement limits

   in the Schedule, Fla. Stat. § 627.736(5)(a)1.f., and the policies. Progressive paid 80% of the

   Allowed Amounts.

            While Clearview does not dispute that Progressive was permitted to adjust its own

   policy payments to 80% of the Allowed Amounts (based on the application of the Schedule)

   (ECF No. 19 at ¶ 22), it challenges the application of the Schedule to the Patients' 20% co-




   7
           Progressive limited reimbursement for the MRI based on Subsection (5)(a)1.f. of the PIP
   Statute (200% of Medicare Part B). Because the 2007 Medicare Part B schedule provided a higher
   amount than the 2018 Medicare schedule, Progressive applied the 2007 schedule pursuant to the policy
   and Subsection (5)(a)2. of the PIP Statute. Fla. Stat. § 5(a)2. (2012 to date); Ex. 1 at 14; Exs. 2-3 at 13).




                                                        7
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 8 of 27 PageID 554




   payments. (Id. at ¶¶ 22-25). Rather than a 20% co-payment based on the Allowed Amounts

   (applying the Schedule), Clearview appears to allege that the Patients should be responsible

   for 20% of the full Billed Amounts. The following table demonstrates the payment dispute:

   Patient/Insured                                  DSN                YGM                YCA
   Billed Amount for MRI (by Clearview)             $1,372.03          $1,357.64          $1,257.99
   Allowed Amount for MRI (based on                 $1,076.74          $1,066.28          $1,006.02
   Progressive's application of the Schedule)
   80% of the Allowed Amount                        $861.39            $853.02            $809.16
   (the amount paid by Progressive)
   20% of the Billed Amount                         $274.41            $271.53            $251.60
   20% of the Allowed Amount                        $215.35            $213.26            $201.20
   Difference sought by Clearview                   $59.06             $58.27             $50.40
   (20% of Billed Amount minus 20% of
   Allowed Amount)

   Clearview alleges that the Patients should be responsible for higher co-payments based on the

   Billed Amounts; instead of lesser co-payments based on the application of the Schedule. For

   the Patients, this would result in a co-payment $50-59 more expensive than a co-payment based

   on the Allowed Amounts. (ECF No. 19 at ¶¶ 35, 43, 51).

            Clearview's theory that the Schedule may not be applied to an insured's co-payment is

   inconsistent with the PIP Statute, the legislative history of the Statute, the Progressive policies,

   case law, and common sense. Based on its flawed theory, Clearview brings claims for

   declaratory relief, injunctive relief, and breach of contract on behalf of a class defined as:

            All persons and/or entities who:

            (a) are health care providers operating in the State of Florida;

            (b) issued a medical bill for health care services provided to a patient who had
            PIP coverage under the Insurance Policy issued by the Insurance Company
            during the 5-year time period prior to the filing of this lawsuit;




                                                    8
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 9 of 27 PageID 555




            (c) own an assignment of benefits from said insured patient for insurance
            benefits associated with the medical bill; and

            (d) received an “Explanation of Reimbursement” form from the Insurance
            Company which purported to extend the Fee Schedule Method reductions to the
            portion of the medical bill that applies to the insured patient’s 20% coinsurance
            or co-payment . . .

   (ECF No. 19 at ¶ 55).8 There are two proposed sub-classes: one for claims covered by the

   "2013 Insurance Policy" and one for the claims covered by the "2017 Insurance Policy." (Id.

   at ¶¶ 56-57).

            D.     The Legislative Background

            Medical provider abuse of Florida PIP coverage is well-documented. Report on Fla.

   Motor Vehicle No-Fault Ins. (Personal Injury Protection), Office of the Ins. Consumer

   Advocate9 at 2 (Dec. 2011) (“Despite repeated efforts by the Legislature in recent years to

   implement Personal Injury Protection (PIP) reforms and anti-fraud measures, the level of over-

   utilization in certain medical procedures, manipulation of the claims process and fraudulent

   activity in the system has surpassed unprecedented levels and is rapidly becoming pervasive

   in many areas of our state.”).

            The Schedule in Section 627.736(5)(a)1. – that allows insurers to limit reimbursement

   based on twice the amount payable by Medicare for most services (including Clearview’s MRI


   8
            The class definition excludes coinsurance or co-payment claims which: (a) have already been
   fully paid by the insured or Progressive, or were otherwise satisfied through litigation or settlement or
   release; (b) were denied or reduced for any reason other than Progressive's purported application of the
   Schedule to the portion of the medical bill that applies to the insured patient’s 20% coinsurance or co-
   payment; (c) are barred by operation of Fla. Stat. §627.736(15); and/or (c) are the subject of pending
   litigation against the insured patient or Progressive. (ECF No. 19 at ¶ 55).
   9
           Available at: https://www.myfloridacfo.com/division/ICA/docs/PIP Working Group Report
   12.14.2011.pdf; see also Pinnacle Actuarial Resources, Impact Analysis of HB 119, at 5-7 (Aug. 20,
   2012): https://www.floir.com/siteDocuments/HB119ImpactAnalystFINAL08202012.pdf.




                                                      9
   49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 10 of 27 PageID 556




    here) – was intended to resolve billing disputes. Id. (“The implementation of the fee schedule

    which was intended to resolve billing disputes and litigation has instead become the dominant

    issue associated with litigation. This has led to a significant increase in PIP premiums, which

    translates into a ‘fraud tax’ of nearly $1 billion on Floridians.”).

             The 2012 amendments to the PIP Statute were intended to combat fraud and billing

    abuses, reduce escalating medical costs, conserve benefits for emergencies, and reduce

    premiums.10 As set forth in the Final Bill Analysis:

            The number of PIP claims opened or recorded in 2010 increased by 28% since 2006;

            From 2006-2010, insurers paid $8.7 billion for PIP claims and the number of PIP
             lawsuits in which the insurer was the defendant increased by 387%;

            From 2008-2010, PIP benefits paid by insurers increased by 70%;

            Based on trends, a 19% increase in PIP claims paid, a 9% increase in claim severity,
             and a 29% increase in pure premium can be expected; and

            Florida exceeds the national average for number of health care provider charges per
             PIP claim and the average number of procedures per claim.

    (Exs. 5-6 at 6) (citing Office of Insurance Regulation (“OIR”) “Report on Review of the 2011

    Personal Injury Protection Data Call”). There is recognition of escalating medical costs like

    those at issue here as a driver for the changes in the Statute.




    10
             See, e.g., CS/CS/H.B. 119, H.R., Final Bill Analysis (May 7, 2012) (Exhibit 5); CS/CS/H.B.
    119, H.R., Final Bill Analysis (Mar. 19, 2012) (attached as Exhibit 6); CS/CS/H.B. 119, H.R. Message
    Summary (Mar. 9, 2012) (Exhibit 7); CS/CS/H.B. 119, H.R. Staff Analysis (Feb. 27, 2012) (Exhibit
    8); CS/CS/H.B. 119, H.R. Staff Analysis (Jan. 25, 2012) (Exhibit 9). Ch. 2012-197, Laws of Fla. The
    Court may consider these in connection with this motion to dismiss. See, e.g., Robbins v. Garrison
    Prop. & Cas. Ins. Co., 809 F.3d 583, 587-88 (11th Cir. 2015) (in affirming dismissal of class actions
    against two insurers; the court considered the same legislative history); Enivert v. Progressive Select
    Ins. Co., 62 F. Supp. 3d 1352, 1355 (S.D. Fla. 2014) (considering same legislative history); Robbins v.
    Garrison Prop. & Cas. Ins. Co., 62 F. Supp. 3d 1349, 1351-52 (S.D. Fla. 2014) (same).




                                                      10
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 11 of 27 PageID 557




                                                 Argument

    I.       Clearview Cannot Sue Progressive Over the Patients' Co-Payments

             A.     The Patients' Co-Payments Are Not Covered by the Policies

             The interpretation of an insurance contract is a question of law for the Court. See

    Fabricant v. Kemper Indep. Ins. Co., 474 F. Supp. 2d 1328, 1330 (S.D. Fla. 2007); Altman

    Cont'rs, Inc. v. Crum & Forster Specialty Ins. Co., 232 So. 3d 273, 276 (Fla. 2017); Thomas

    v. Fusilier, 966 So. 2d 1001, 1002 (Fla. 5th DCA 2007). The “terms of an insurance policy

    should be taken and understood in their ordinary sense and the policy should receive a

    reasonable, practical and sensible interpretation consistent with the intent of the parties – not a

    strained, forced or unrealistic construction.” Siegle v. Progressive Consumers Ins. Co., 819 So.

    2d 732, 736 (Fla. 2002).11 The Patients' co-payments are not covered by their policies.

             Clearview’s theory addresses only the Patients' co-payment amounts. (ECF No. 19 ¶¶

    22-25). As Clearview concedes, it is not challenging the portion of its bill (the 80%) otherwise

    covered by the Patients' PIP benefits. (Id. at ¶ 22). While Clearview argues that it must be paid

    more for the portion of the bill to be paid by the Patients, it is attempting to make its case in

    the absence of the very people (the Patients) most affected. There is no statutory or policy basis

    for Clearview to sue Progressive over patient co-payments. By definition, a co-payment

    amount is not covered by the policy.




    11
           When an insurance contract is entered into on a matter governed by statute, “the parties are
    presumed to have entered into such agreement with reference to the statute, and the statutory provisions
    become part of the contract.” Grant v. Progressive Fire & Cas. Co., 638 So. 2d 936, 938 (Fla. 1994).




                                                      11
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 12 of 27 PageID 558




             Clearview brings this Action based on assignments from the Patients (ECF No. 19, Exs.

    C, E, and G); but those assignment are limited to insurance benefits. The co-payments are not

    insurance benefits; they represent the 20% of medical expenses not covered by the PIP Statute

    or the policies. (See Fla. Stat. § 627.736(1)(a) (2018) and Ex. 1 at 8-9; Exs. 2-3 at 7). The

    assignments specifically provide that: “I [the Insured] understand that I remain personally

    responsible for the total amounts due Assignees for their services.” (ECF No. 19 at Exs. C, E

    and G). That “total amount” includes the co-payments not covered by insurance benefits.

             No policy provision provides coverage for the Patients' co-payments, and Clearview

    cannot point to one. Indeed, the policy specifically provides coverage for only “80% of all

    reasonable expenses incurred for medically necessary medical, surgical, x-ray, dental and

    rehabilitative services. . . . ” (Ex. 1 at 8-9; Exs. 2-3 at 7-8). There is no policy agreement to pay

    the additional 20% attributable to a patient's co-payment. Finding “coverage” for the insured’s

    co-payment amount would also render Medpay coverage (the optional coverage which picks

    up payment for co-payments) moot – which is an unreasonable and absurd result.

             While the policy includes some language regarding Progressive's protection of an

    insured in the event of a dispute, that language is quoted only selectively by Clearview and

    does not apply to this dispute. The specific policy language states:

             The insured person shall not be responsible for payment of any reductions
             applied by us. If a medical provider disputes an amount paid by us, we will be
             responsible for resolving such dispute. If a lawsuit is initiated against an
             insured person as a result of the reduction of a medical bill by us, other than
             reductions taken pursuant to FL St. 627.736 (5)(a)(1) (a through f), we will
             provide the insured person with a legal defense by counsel of our choice, and
             pay any resulting judgment. . . .

    (Ex. 1 at 14-15; Exs. 2-3 at 14).




                                                     12
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 13 of 27 PageID 559




             Clearview's breach of contract claim improperly relies on the first sentence read in a

    vacuum: "The insured person shall not be responsible for payment of any reductions applied

    by us."12 (ECF No. 19 at ¶¶ 97-98). On its face, this sentence does not apply to the Patients'

    co-payments. The adjustments applied by Progressive on the 80% of the bills covered by PIP

    benefits were the only "reductions" actually "applied" by Progressive. While the EOBs may

    have a line for the "Deductible/Co-Pay" (ECF No. 19 at Exs. D, F, H), that merely displays the

    20% of the Allowed Amounts not covered by Progressive. That is not a reduction "applied" by

    Progressive; because Progressive cannot reduce amounts covered by an insured's co-payment

    (and not covered by insurance).

             Not only does the first sentence not apply to insured co-payments, it does not create

    any "indemnification" obligation on the part of Progressive. The first sentence applies only to

    disputes regarding the "amount paid by [Progressive]" and cannot apply to disputes regarding

    amounts paid (or not paid) by the Patients. The second sentence specifically exempts

    "reductions taken pursuant to FL St. 627.736(5)(2) (a through f) [the Schedule]" from

    Progressive's defense of such suits – which are exactly the reductions identified by Clearview

    here. To the extent that the Policies can be read to require Progressive to defend Patients in

    billing disputes, it is clear that the dispute raised here is not covered by such provisions.




    12
           It is “necessary to examine the contract in its context and as a whole, and to avoid simply
    concentrating on certain limited provisions to the exclusion of the totality of others.” Swire Pacific
    Holdings, Inc. v. Zurich Ins. Co., 845 So. 2d 161, 165 (Fla. 2003).




                                                     13
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 14 of 27 PageID 560




             B.     Clearview's Dispute is With the Patients (and Not Progressive)

             As Clearview notes, the policy includes language that “[whenever] a medical provider

    agrees to a reduction of medical benefits charged, any co-payment owed by an insured person

    will also be reduced.” (ECF No. 19 at ¶ 24). Clearview does not agree to the reduction herein.

    And even if that language did not require the provider’s agreement, it does not create any

    obligation to cover the co-payment on the part of Progressive.

             To the extent that Clearview has a dispute regarding the amount of the co-payment,

    that is an issue between the provider and the Patients—and not Progressive. Clearview should

    be prosecuting its theory in actions against the Patients directly. Of course, such actions are

    unlikely to be successful because the PIP Statute explicitly provides that:

             If an insurer limits payment as authorized by subparagraph 1. [the Schedule], the
             person providing such services, supplies, or care may not bill or attempt to collect
             from the insured any amount in excess of such limits, except for amounts that are
             not covered by the insured’s personal injury protection coverage due to the
             coinsurance amount or maximum policy limits.

    Fla. Stat. § 627.736(5)(a)4. As Clearview concedes, this provision "prohibits a health care

    provider from balance-billing their insured patients for reductions applied pursuant to the

    [Schedule]." (ECF No. 19 at ¶ 54).

             C.     The Florida Hospital Case Does Not Support Clearview's Theory

             Clearview overreaches in relying on Progressive Select Ins. Co. v. Fla. Hosp. Med.

    Cntr., 260 So. 3d 219 (Fla. 2018) to support its theory. (ECF No. 19 at ¶ 25). First, that case

    addressed the application of the Schedule to bills affected by an insured's PIP deductible – and

    not amounts affected by an insured's co-payments. Id. at 220. Second, the dispute concerned

    the payment of the 80% of PIP benefits covered by Progressive; and not the amounts payable




                                                    14
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 15 of 27 PageID 561




    by the patients themselves (unlike this Action). Because Progressive had erroneously assumed

    that the Schedule should be applied to calculate the amount of benefits covered by the insured's

    PIP deductible prior to accessing insurance (the first $1,000 in medical bills), Progressive had

    wrongly attributed the amounts covered by the deductible before calculating its own

    obligations as to the payment of the 80% covered by the policy. 260 So. 3d at 221, 224. The

    dispute was over Progressive's calculation of its own obligations as to 80% covered by the

    policy – and not amounts payable by the insured, who was not a party to the action. Id. at 226.

    By contrast, this Action does not challenge Progressive's calculation of its own obligations as

    to the 80% covered by the Policies. It challenges the payment for the 20% not covered by the

    Policies based on the Schedule. (ECF No. 19 at ¶ 22).

             Third, the Fla. Hosp. case addressed the interplay between the PIP Statute and a

    specific Florida statute addressing PIP deductibles: Fla. Stat. § 627.739 (the "Deductible

    Statute"). The Deductible Statute provides that a deductible "be subtracted from '100 percent'

    of expense and losses" (i.e. without Schedule reductions) before an insurer calculates the

    amount covered by PIP benefits under the policy. 260 So. 3d at 226. That statute has no

    application to an insured's co-payments and no application to this case. The "100 percent"

    mandate in that Statute applies only to deductibles covered by that Statute. By contrast, the PIP

    Statute itself includes a specific provision that governs an insured's co-payments – Fla. Stat. §

    627.736(5)(a)2. And that provision – unlike the Deductible Statute – specifically forbids

    balance billing Patients for Schedule reductions.




                                                   15
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 16 of 27 PageID 562




             D.     The Suspect Abreu Ruling Does Not Support Clearview’s Theory

             Alternatively, Clearview appears to rely on a county court ruling in Advantacare of

    Fla., LLC (Abreu) v. Progressive Am. Ins. Co., 25 Fla. L. Weekly Supp. 61a (Fla. 7th Jud’l

    Cnty. Ct. Mar. 17, 2017), per curiam aff’d, Case No. 2017-1008-APCC (Fla. 7th Jud’l Cir.

    (App.) Mar. 28, 2018)). (ECF No. 19 at ¶ 25). Abreu does not constitute binding precedent.

    And Abreu, like Fla. Hosp., does not directly address the issues raised here. In Abreu, a

    provider challenged the application of the Schedule to the 80% of the payment covered by the

    Progressive policy. It did not focus on the calculation of the insured's co-payment.

             More importantly, Abreu is no longer good law. The ruling pre-dates the decision in

    State Farm Mut. Auto. Ins. Co. v. MRI Assocs. of Tampa, Inc., 252 So. 3d 773 (Fla. 2d DCA

    May 18, 2018). In that case, the court reviewed policy language very similar to Progressive’s

    and determined that – notwithstanding the provider’s arguments and the trial court’s ruling –

    the insurer’s policy language effectively elected to limit reimbursement based on the Schedule.

    (Id. at 778; see also Allstate Ins. Co. v. Orthopedic Specialists, 212 So. 3d 973, 979-80 (Fla.

    2017) (finding that similar policy language effectively elected to limit reimbursement based

    on the Schedule)). Several circuit appellate courts, as well as federal courts, have indicated that

    the very Progressive policy language at issue in this case does effectively elect to limit

    reimbursement based on the Schedule. See John S. Virga, D.C., P.A. v. Progressive Am. Ins.

    Co., 215 F. Supp. 3d 1320, 1324-25 (S.D. Fla. 2016); UR Health Chiro. Corp. v. Progressive

    Select Ins. Co., 285 F. Supp. 3d 1345, 1347-48 (S.D. Fla. 2018); Progressive Am. Ins. Co. v.

    Neurology Partners, P.A. (Evans), (Appeal No. 2017-AP-0060) (Fla. 4th Jud’l Cir. (App.) Apr.

    30, 2019); Moore Chiro. Cntr. Inc. (Beech) v. Progressive Express Ins. Co., (Appeal No. 2017-




                                                    16
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 17 of 27 PageID 563




    CA-0974) (Fla. 4th Jud’l Cir. (App.) Jan. 14, 2019); Neurology Partners, PA. (Vos) v.

    Progressive Am. Ins. Co., (Appeal No. 2017-AP-39) (Fla. 4th Jud’l Cir. (App.) Apr. 20, 2018);

    Sea Spine Ortho. Inst., LLC (Montalvo) v. Progressive Select Ins. Co., 26 Fla. L. Weekly Supp.

    401a (Fla. 9th Jud’l Cir. Cnty. Apr. 12, 2018), aff’d, Case No. 2016-CV-000069 (Fla. 9th Jud’l

    Cir. Apr. 12, 2018); Progressive Select Ins. Co. v. Injury Treatment Cntr. of Boynton Beach,

    Inc. (Genovese), 25 Fla. L. Weekly Supp. 223a (Fla. 15th Jud’l Cir. (App.) May 8, 2017) (the

    slip decisions are attached as composite Exhibit 10).

             Notably, Clearview relied on a very similar second county court order in its original

    complaint: Hess Spinal & Medical Cntrs., Inc. (Iliev) v. Progressive Am. Ins. Co., 25 Fla. L.

    Weekly Supp. 564a (Fla. 13th Jud’l Cnty. Ct. Aug. 22, 2017). (ECF No. 1-1 at ¶ 23 n.5). That

    order has been omitted from the Amended Complaint. Indeed, the day after Plaintiffs filed their

    Amended Complaint, the Hess Spinal order was reversed. (See Exhibit 11 hereto). The

    appellate panel found that Progressive's policy language clearly elected to limit reimbursement

    based on the Schedule; and directed the trial court to enter judgment for Progressive. This

    decision is consistent with Progressive's position that Abreu is no longer viable authority.

    II.      The Patients Are Necessary Parties to this Action

             Clearview is challenging the Patients' policies and seeking to increase the amount of

    their co-payments. Clearview does not “own” those policies; it is a mere assignee of certain of

    the Patients' PIP benefits. Accordingly, the Patients are necessary parties to this proceeding.

             If a suit is brought by either an assignor or partial assignee, the obligor has the
             option of requiring joinder of the necessary parties or resorting to interpleader.
             Fed.R.Civ.P. 19, 22; see Yorkshire Insurance Co. v. United States, 171 F.2d
             374, 376 (3d Cir. 1948), aff’d sub nom. United States v. Aetna Casualty &
             Surety Co., 338 U.S. 366, 70 S.Ct. 207, 94 L.Ed. 171 (1949). The fact that the




                                                     17
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 18 of 27 PageID 564




             litigation is in the form of a class action rather than an ordinary suit does not
             impair the obligor’s right to insist upon joinder of all interested parties.

    In re Fine Paper Litig., 632 F.2d 1081, 1091 (3d Cir. 1980); see also Green Tree Fin. Corp. v.

    Holt, 171 F.R.D. 313, 317-18 (N.D. Ala. 1997) (seller who claimed interest in assignee’s action

    against purchase was an indispensable party). Under Fed. R. Civ. P. 19, an absent party is

    required when: (a) the court cannot accord complete relief among the existing parties; (b) the

    nonparty would be prejudiced in its ability to protect itself in the litigation; and (c) the

    nonparty’s absence creates a substantial risk that existing parties would incur duplicative

    obligations. Hallums v. Infinity Ins. Co., 2018 WL 1009277, at *1 (S.D. Fla. Feb. 20, 2018);

    Raimbeault v. Accurate Mach. & Tool, LLC, 302 F.R.D. 675, 682-83 (S.D. Fla. 2014).

             There can be no doubt that the non-joinder of the Patients meets this test: (a) the Court

    cannot accord complete relief as to their co-payments and PIP coverage without their presence;

    (b) the Patients will be prejudiced in their ability to protect themselves against arguments

    addressing their co-payments if absent; and (c) their absence creates a substantial risk that

    providers will attempt to collect increased co-payments from the Patients in possible

    duplicative litigation or otherwise. As set forth above, Fla. Stat. § 817.234(7)(a) requires

    medical providers to collect such co-payments; and Clearview makes no allegation that it has

    attempted to collect the co-payment from the Patients. It is clear that the Patients must be

    joined.13




    13
             Joinder remains feasible under Rule 19(a)(2) if these parties are added. Even though the
    Patients are Florida citizens, the minimal diversity required under the Class Action Fairness Act will
    remain. See 28 U.S.C. § 1332(d)(2); Hallums, 2018 WL 1009277, at *2-3 (joining lessor would not
    defeat jurisdiction under CAFA since at least one plaintiff was diverse from at least one defendant).




                                                     18
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 19 of 27 PageID 565




             When an injunction or declaration regarding a policy is sought, the insureds and

    insurers are necessary parties. See, e.g., Liberty Mut. Fire Ins. Co. v. Int’l Video Distrib.,

    L.L.C., 2014 WL 11776959, at *3 (S.D. Fla. July 2, 2014) (when declaratory relief was sought

    with regard to auto policy, the parties at issue were the insurers and insureds who entered into

    the policy); Raimbeault, 302 F.R.D. at 684 (in cases challenging a contract, all parties to that

    contract will typically be joined); see also Am. Standard Ins. Co. v. Rogers, 123 F. Supp. 2d

    461, 467-68 (S.D. Ind. 2000) (injured third party was necessary party in declaratory action by

    auto insurer seeking to determine liability under the policy); 1800 Atlantic Condo. Ass’n, Inc.

    v. 1800 Atlantic Devs., 569 So. 2d 885, 886 (Fla. 3d DCA 1990) (where an order is sought for

    an injunction under a contract, all parties to the contract should be joined); Two Islands Dev.

    Corp. v. Clarke, 157 So. 3d 1081, 1084 (Fla. 3d DCA 2015) (same).

    III.     The Policy Must Be Interpreted in the Light
             Most Favorable to the Patients (and not Clearview)

             Any argument that the Patients need not be joined because recovery of the co-payments

    is not sought from them directly ignores that any adjudication regarding their co-payments

    affects the Patients and their policy rights directly. Even if the court were inclined to find any

    ambiguity regarding coverage of the Patients’ co-payments in the Policies (which it should

    not), it must resolve any question in favor of the Patients. Pressley, 28 So. 3d at 108 (“the

    provisions of the Florida No-Fault Act are construed liberally in favor of the insured.”). Cf.

    Orthopedic Specialists, 212 So. 3d at 976 (no-fault policies are to be construed in favor of the

    insured). By suing Progressive pursuant to assignments executed by the Patients, Clearview

    “stands in the shoes” of those Patients. See A&M Gerber Chiro. LLC v. Geico Gen. Ins. Co.,

    925 F.3d 1205, 1211 (11th Cir. 2019) (in PIP class action, assignee stands in the shoes of the




                                                   19
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 20 of 27 PageID 566




    assignor and has no greater rights than assignor); Price v. RLI Ins. Co., 914 So. 2d 1010, 1013

    (Fla. 5th DCA 2005). In this dispute, those shoes are an uncomfortable fit. The policy

    construction benefitting the Patients is the one that allows the Schedule to be applied to reduce

    the Patients' co-payments. Even if this Court were to find that those co-payments would need

    to be picked up by Progressive, the amount of those payments might lead to the earlier

    depletion of overall policy limits or cause policy premiums to rise – the very things that the

    2012 amendments to the PIP Statute were designed to avoid. To construe the policy in favor

    of the Patients, this Court must reject Clearview’s theory. See Nunez v. Geico Gen. Ins. Co.

    117 So. 3d 388, 395 & 398 (Fla. 2013) (court noted that the PIP Statute must be construed in

    favor of the insured); Cf. Excelsior Ins. Co. v. Pomona Park Bar & Package Store, 369 So. 2d

    938, 942 (Fla. 1979) (“Moreover, even were we to find that the policy is ambiguous . . . we

    would still have to prefer [the insurer’s] interpretation because it . . . is therefore actually the

    more favorable to the insured.”).

    IV.      Clearview Has Not Alleged Compliance with Pre-Suit Demand
             Requirement of Fla. Stat. § 627.736 by the Proposed Class

             Section (10) of the PIP Statute provides (emphasis added):

             (10)   DEMAND LETTER.—

             (a) As a condition precedent to filing any action for benefits under this
             section, written notice of an intent to initiate litigation must be provided to
             the insurer. Such notice may not be sent until the claim is overdue, including
             any additional time the insurer has to pay the claim pursuant to paragraph (4)(b).
                                                    ***
             (d) If, within 30 days after receipt of notice by the insurer, the overdue
             claim specified in the notice is paid by the insurer together with applicable
             interest and a penalty of 10 percent of the overdue amount paid by the insurer,
             subject to a maximum penalty of $250, no action may be brought against the
             insurer.




                                                    20
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 21 of 27 PageID 567




    See also Menendez v. Progressive Express Ins. Co., 35 So. 3d 873 (Fla. 2010) (demand letter

    requirement is substantive); MRI Assocs. of Am. v. State Farm Fire and Cas. Co., 61 So. 3d

    462, 465 (Fla. 4th DCA 2011) (“The statutory requirements surrounding a demand letter are

    significant, substantive preconditions to bringing a cause of action for PIP benefits.”); Bristol

    West Ins. Co. v. MD Readers, Inc., 52 So. 3d 48, 51 (Fla. 4th DCA 2010). As stated in Ocean

    Harbor Cas. Ins. v. MSPA Claims I, 261 So. 3d 637 (Fla. 3d DCA 2018), the law “mandates

    that a demand letter to be sent to the insurer as a condition precedent to litigation.” Id. at 648.

    Clearview does not allege its own specific compliance with this requirement – let alone

    compliance by the class members. See Bristol West, 52 So. 3d at 52 (Warner, J., concurring)

    demand requirement "leads me to understand that a class action for benefits would be a

    practical impossibility, because each provider must serve the statutory notice.”); Shenandoah

    Chiro., P.A. v. Nat’l Specialty Ins. Co., 526 F. Supp. 2d 1283, 1285 (S.D. Fla. 2007).

             Incredibly, Clearview contends that this provision does not apply because this is “not

    an action for benefits.” (ECF No. 19 ¶ 94). Instead, Clearview alleges that this is an "action

    seeking damages caused by [Progressive's] breach of its agreement to be responsible for

    unlawful reductions of the insured's coinsurance or co-payment obligation." (Id.). Not only is

    Progressive not responsible for an insured's co-payment (see supra), the only way that

    Progressive could be responsible for such a payment is if the amounts were payable as benefits

    under the policy. If Clearview has standing to sue Progressive, it would only be because its

    “damages” are covered by the insured’s contract benefits. And that would require compliance




                                                    21
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 22 of 27 PageID 568




    with the demand letter requirement.14

    V.       Clearview Contemplates Improper Splitting of PIP Claims

             Even if Clearview was to foreswear damages on its own behalf, the rule against splitting

    a cause of action requires that class members bring their damage claims in this Action or risk

    losing those claims. Section 15 of the PIP Statute requires that a PIP plaintiff generally must

    bring “all claims related to the same health care provider for the same injured person in one

    action[.]”). Fla. Stat. § 627.736(15). Case law also requires that all damages sustained as a

    result of a single wrongful act—here the alleged denial of PIP benefits—must be brought in

    one action or not at all. Vanover v. NCO Fin. Servs., Inc., 2017 WL 2129557, at *7 (11th Cir.

    May 17, 2017); Aquatherm Indus., Inc. v. Fla. Power & Light Co., 84 F.3d 1388, 1395 (11th

    Cir. 1996) ( “the rule against splitting causes of action makes it incumbent upon plaintiffs to

    raise all available claims involving the same circumstances in one action.”); Kelecseny v.

    Chevron, U.S.A., Inc., 262 F.R.D. 660, 673 (S.D. Fla. 2009) (claim-splitting rule “applies with

    equal force in the class action context.”); In re Teflon Prods. Liab. Litig., 254 F.R.D. 354, 367

    (S.D. Iowa 2008) (no class action exception to claim-splitting rules).

             While Clearview may seek only amounts associated with the application of the

    Schedule to its bill in connection with the insured’s co-payment, other providers may have

    other issues related to Progressive’s or a patient's handling or payment of their bills, including

    reductions based on the emergency medical condition provisions of the PIP Statute, reductions

    or denials based on a lack of reasonableness or medical necessity of treatment, etc. Given the


    14
           Clearview cannot allege actual compliance by every member of the class; and every class
    member has to comply with the requirement. Ocean Harbor, 261 So. 3d at 648; Shenandoah., 526 F.
    Supp. 2d at 1290.




                                                   22
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 23 of 27 PageID 569




    requirement of Section 15 that all such issues be brought together, it is no wonder that class

    actions for PIP benefits are typically not feasible. See, e.g., DWFII Corp. v. State Farm Mut.

    Auto. Ins. Co., 469 F. App’x 762 (11th Cir. 2012), aff’g 271 F.R.D. 676 (S.D. Fla. 2010)

    (rejecting certification of PIP class for damages, declaratory relief, and injunctive relief);

    Coastal Neurology, Inc. v. State Farm Mut. Auto. Ins. Co., 458 F. App’x 793 (11th Cir. 2012),

    aff’g, 271 F.R.D. 538 (S.D. Fla. 2010) (rejecting certification of PIP class for damages and

    declaratory relief); Ocean Harbor, 261 So. 3d at 639, 648 (reversing class action against PIP

    insurer and noting that “establish[ing] liability will necessarily devolve into a series of mini-

    trials under Florida no-fault law”); IDS Prop. Cas. Ins. Co. v. MSPA Claims 1, Ltd., 263 So.

    3d 122, 124-25 (Fla. 3d DCA 2018) (as stated in Ocean Harbor, 261 So. 3d at 648, payments

    under the PIP Statute “proceed[] on a factually intensive bill-by-bill and case-by-case basis.”).

             In the Amended Complaint, Clearview attempts to "solve" this problem by excluding

    claims "barred by operation of Section 627.736(15)." (ECF No. 19 at ¶ 55). But this is a

    nonsensical solution because claims that must be joined under the claim-splitting rules and

    Section 15 cannot be excluded as a matter of law. And identification of such claims is a

    practical impossibility because it requires the joinder and/or input of all potential class

    members as to the identity of any other claims that they wish to pursue – something that cannot

    be identified by Progressive or Clearview.

    VI.      Clearview’s Counts for Declaratory and Injunctive Relief Should
             Be Dismissed Because Clearview Has an Adequate Remedy at Law

             Clearview has a remedy at law. Its contract claim would resolve the legal issue (whether

    the Schedule may be applied to the insured’s co-payment and whether Progressive is

    responsible therefor) and any accompanying claim for benefits. See State Farm Mut. Auto. Ins.




                                                   23
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 24 of 27 PageID 570




    Co. v. Nichols, 932 So. 2d 1067, 1072 (Fla. 2006) (a PIP suit seeks “to recover damages for

    breach of insurance contract”); Progressive Express Ins. Co. v. McGrath Cmty. Chiro., 913

    So. 2d 1281, 1285 (Fla. 2d DCA 2005) (medical provider may sue for PIP benefits if the

    insured has assigned the right to such benefits under the policy to the provider); see also Cent.

    Magnetic Imaging Open MRI of Plantation, Ltd. v. State Farm Mut. Auto. Ins. Co., 789 F.

    Supp. 2d 1311, 1318 (S.D. Fla. 2011) (breach of contract was adequate remedy for alleged

    miscalculation of PIP benefits); MRI Assocs. of St. Pete, Inc. v. State Farm Mut. Auto. Ins. Co.,

    755 F. Supp. 2d 1205, 1210 (same).

             Florida courts have dismissed claims for declaratory relief if a breach of contract claim

    is available. See, e.g., John S. Virga, D.C., P.A. v. Progressive Am. Ins. Co., 215 F. Supp. 3d

    1320, 1323-24 (S.D. Fla. 2016) (dismissing similar PIP declaratory relief claim):

             It is axiomatic that equitable relief is available only in the absence of an
             adequate remedy at law. Here there is an adequate legal remedy – damages for
             breach of contract. Accordingly, declaratory relief is not available where the
             issue is whether an unambiguous contract has been breached. Neither side
             disputes that a contract governs the instant action and, for that simple reason
             alone, the class claim for declaratory relief must be dismissed.

    See also Ministerio Evangelistico Int’l v. United Specialty Ins. Co., 2017 WL 1363344, at *2

    (S.D. Fla. Apr. 5, 2017) (dismissing declaratory judgment claim against insurer when insured

    could obtain relief from a breach of contract claim); Berkower v. USAA Cas. Ins. Co., 2016

    WL 4574919, at *3 (S.D. Fla. Sept 1, 2016) (dismissing declaratory relief claim against an

    insurer, noting “a court still must dismiss a claim for declaratory relief if it is duplicative of a

    claim for breach of contract, and, in effect, seeks adjudication on the merits of a breach of

    contract claim.”); State Farm Mut. Auto. Ins. Co. v. Altamonte Springs Diag. Imaging, Inc.,




                                                    24
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 25 of 27 PageID 571




    2012 WL 1565387, at *4 (M.D. Fla. May 2, 2012) (dismissing declaratory relief counterclaim

    where there was “a sufficient remedy at law for damages”).

             In affirming the dismissal of claims for declaratory and injunctive relief in Tiller v.

    State Farm Mut. Auto. Inc. Co., 549 F. App’x 849 (11th Cir. 2013), the court noted that the

    declaratory and injunctive relief claims were really “direct actions for money damages

    masquerading as claims for equitable and declaratory relief.” Id. at 855. So it is with

    Clearview’s declaratory relief claim in this case. Clearview has an adequate available remedy

    at law, and the count for declaratory relief should be dismissed.

                                              Conclusion

             WHEREFORE, Progressive respectfully requests that the Court dismiss the Class

    Action Complaint against Progressive in its entirety and with prejudice.


                                           Respectfully submitted,

                                           AKERMAN LLP

                                           /s/ Marcy Levine Aldrich
                                           Marcy Levine Aldrich (FBN 968447)
                                           marcy.aldrich@akerman.com
                                           debra.atkinson@akerman.com
                                           Ari H. Gerstin (FBN 0839671)
                                           ari.gerstin@akerman.com
                                           marylin.herrera@akerman.com
                                           Ross E. Linzer (FBN 73094)
                                           ross.linzer@akerman.com
                                           vivian.lopez@akerman.com
                                           Three Brickell City Centre
                                           98 Southeast Seventh Street
                                           Miami, Florida 33131
                                           Phone: (305) 374-5600
                                           Fax: (305) 374-5095

                                           and




                                                   25
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 26 of 27 PageID 572




                                 Leslie E. Joughin, III (FBN 339385)
                                 les.joughin@akerman.com
                                 nicole.emmett@akerman.com
                                 Jason L. Margolin (FBN 69881)
                                 jason.margolin@akerman.com
                                 judy.barton@akerman.com
                                 401 East Jackson Street, Suite 1700
                                 Tampa, Florida 33602
                                 Phone: 813.209.5009
                                 Fax: 813.218.5488

                                Counsel for Defendant




                                        26
    49430645;1
Case 8:19-cv-01299-MSS-CPT Document 27 Filed 08/07/19 Page 27 of 27 PageID 573




                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on August 7, 2019, I electronically filed the foregoing with

    the Clerk of the Court by using the CM/ECF system, which will send a Notice of Electronic

    Filing to all counsel of record on the below Service List.


                                          /s/ Marcy Levine Aldrich




                                           SERVICE LIST

    J. Daniel Clark
    Clark & Martino, P.A.
    Primary E-mail: dclark@clarkmartino.com
    Secondary E-mail: rsmith@clarkmartino.com
    3407 W. Kennedy Boulevard
    Tampa, FL 33609
    Tel: 813-879-0700

    David M. Caldevilla, Esquire
    de la Parte & Gilbert, P.A.
    Primary email: dcaldevilla@dgfirm.com
    Secondary email: serviceclerk@dgfirm.com
    Post Office Box 2350
    Tampa, Florida 33601-2350
    Tel: 813-229-2775

    Matthew A. Crist
    Crist Legal | PA
    Primary E-mail: cristm@cristlegal.com
    606 East Madison Street
    Tampa, FL 33602
    Tel: 813-575-5200

    Counsel for Plaintiff




                                                  27
    49430645;1
